DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
This Office Action is in response to an amendment filed on 7/15/2022. As directed by the amendment, claims 3 was canceled, claims 1 were amended, and no new claims were added. Thus, claims 1-2 and 4-10 are pending for this application, with claims 1-2, 4-7 and 10 under examination and claims 8-9 are withdrawn.

Drawings
 Figures 6 is objected to because the unlabeled rectangular boxes (boxes having reference numbers 56, 58, 62, 64, 68, 70 and 72) should be provided with descriptive text (e.g. unlabeled rectangular box 56 should be provided with “electric motor is energized” inside the box or adjacent to the reference number). See 37 CFR 1.83(a).   
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	 
  
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  
Claims 1-2, 4-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinle (DE 19819225, see machine translated copy attached) in view of Dijk (US 2013/0116852) and Branch (US 2018/0333318). 
Regarding claims 1-2, Feinle discloses (Fig. 1-2) a method for operating an electromotive massage device of a seat a motor vehicle, the method comprising:
providing a massage drive (massage devices 5-12) with an electric motor (massage devices in the form of eccentric motor, paragraph [0014]); 
energizing the electric motor (paragraph [0016]).
Feinle does not disclose detecting a torque of the electric motor; calculating a first reference value based on the detected torque; and calculating, based on the first reference value, an occupancy of at least a section of the seat, wherein the torque of the motor is determined based on power consumption.
However, Dijk teaches (Fig. 1-7) a method of determining presence of a user comprising providing a massage drive (haptic actuators 20) comprising electric motor (vibration motors 40), and discloses detecting a power consumption of the electric motor (motor current, Abstract. Applicant discloses in paragraph [0014] that “power consumption” corresponds to “electric current flow” of the motor); calculating a first reference value based on the detected power consumption (uses current value to determine a pressure value, paragraph [0087]); and calculating, based on the first reference value, an occupancy of at least a section of the device (based on the determined pressure value, system determines whether user is present on surface or not, see paragraph [0087]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feinle to include detecting a current of the electric motor; calculating a first reference value based on the detected current; and calculating, based on the first reference value, an occupancy of at least a section of the seat, as taught by Dijk, for the purpose of allowing for regulation of the massage device based on position of user (e.g. if user leaves device, device can adjust accordingly, e.g. turn off).
While Dijk discloses performing these steps based on a detected power consumption, Branch teaches that motor power consumption (current) can be easily be converted to motor torque values (“motor current may be measured to determine the torque or load on the motor output shaft during use”, paragraph [0087]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detected value of modified Feinle to be torque value as opposed to current value of the motor, as taught by Branch, as it has been held that simple substitution of one well-known form of motor parameter measurement (motor current, taught by Dijk) with another form of motor parameter measurement (motor torque, taught by Branch) would provide the expected result of sensing a quality of the motor to provide feedback to controller regarding function of the motor, and therefore would be an obvious substitution at the time the invention was filed (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Modified Feinle further discloses the step of comparing the first reference value (pressure value determined from torque/power consumption of motor) with a second reference value (value R=0.4, paragraph [0087] Dijk) to determine an occupancy of at least a section of the seat (if model, using the pressure value, is greater than 0.4, system determines that occupant is presence. If less than, occupant determined to not be present), and wherein the second reference value is calculated based on a torque of the electric motor (as taught by Branch) which is obtained when the section of the seat is not occupied (paragraph [0087] of Dijk). 
Regarding claim 4, modified Feinle discloses the first reference value is calculated based on a change in the torque of the electric motor (Dijk discloses that the first reference value, pressure, can be determined based on changes in power consumption, and therefore motor torque, paragraph [0063]).
Regarding claim 5, modified Feinle discloses wherein the energization of the electric motor is adjusted according to the first reference value (electric motor turned off based on the first reference value (e.g. if first reference value indicates user is no longer on mat, see paragraphs [0087]-[0088] of Dijk).
Regarding claim 6, modified Feinle discloses wherein the first reference value is cyclically recalculated (paragraph [0081] of Dijk).
 Regarding claim 7, modified Feinle discloses an electromotive massage device of a seat of a motor vehicle (seat 1 of “motor vehicle”, paragraph [0013] of Feinle), the device comprising: a massage drive with an electric motor (massage devices 5-12 of Feinle) with an electric motor (massage devices in the form of eccentric motor, paragraph [0014] of Feinle); and a control device (control device, paragraph [0016] of Feinle) that is operated according to the method according to claim 1 (see rejection of claim 1). 
Regarding claim 10, modified Feinle discloses a seat (seat 1) of a motor vehicle (“motor vehicle”, paragraph [0013] of Feinle) comprising the electromotive massage device according to claim 7 (see rejection of claim 7 above). 

 Response to Arguments
Applicant’s argument filed 7/15/2022 have been fully considered.
Regarding the objection to the drawings, applicant argued (page 5 paragraph 3 Remarks) that Fig. 6 properly shows the steps of the claimed method by including number references in the boxes that correspond to each step of the method for operating the electromotive massage device, and therefore shows the essential details that allow proper understanding of the disclosed invention. 
The examiner respectfully disagrees. 
Labeling a rectangular box with a reference number is not the same as a “labeled rectangular box” as recited in 37 CFR 1.83(a), because it does not provide the unlabeled box with “descriptive text” that would allow one of ordinary skill in the art to understand what is meant by the labeling. Examiner suggests applicant to either provide descriptive text within the unlabeled rectangular boxes with the reference numerals outside of the box and a connecting line connecting the reference number to the box, or to remove the reference numbers from the boxes and place them outside, with a connecting line, and include descriptive text adjacent to each reference number.
  Regarding rejection under 35 USC 103, Applicant argued that Dijk merely discloses a method of detecting presence of a user by comparing a single voltage value, derived from combining the voltage of all actuators with a predetermined value, and therefore does not disclose comparing a first reference value to a second reference value, wherein the second reference value is calculated based on a torque of the electric motor which is obtained when the section of the seat is not occupied.
The examiner respectfully disagrees.
First, applicant is reminded the combined reference includes the teachings of Feinle, Dijk and Branch, and while Dijk does not disclose determining reference values based on torque, the examiner had already established that Branch is used to teach the feature of using torque as opposed to power consumption, therefore arguments that Dijk does not disclose calculating torque of the motor is moot. 
Regarding the argument that Dijk detects presence by comparing a single voltage value, derived from combining the voltage of all actuators, to a predetermined threshold value, applicant is reminded that both the first and second values are claimed to be “based” on a detected torque, not that the values themselves are the values of torque, and, as discuss above, claim 1 is rejected under Feinle, Dijk and Branch, where Branch teaches that these voltage values are torque values. Applicant is further reminded that the predetermined threshold value (R=0.4) is itself predetermined through calculation and therefore is based on power consumption (and therefore torque, as taught by Branch) of the motor obtained when the section of the seat is not occupied. Thus, comparison of the two values, both of which involve torque (applicant claims “based on a torque of the electric motor”, which is interpreted to allow for the value to include more information other than the specific torque value of the given motor), results in the claimed invention.
 
 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785